677 N.W.2d 841 (2004)
Pamela PUROLL, as Personal Representative of the Estate of Paige Puroll, a Deceased Minor and as Next Friend of Matthew Puroll, a Minor, Plaintiffs-Appellants,
v.
GAYLORD COMMUNITY SCHOOL DISTRICT, Defendant-Appellee, and
Helen Peplowski and Barbara Figiel, Defendants.
Docket No. 124782, COA No. 234445.
Supreme Court of Michigan.
April 16, 2004.
On order of the Court, the application for leave to appeal the July 24, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
The tragedy suffered here by plaintiffs is an unimaginable one for any parent. Nonetheless, in order to recover damages from the defendant school district, plaintiffs are required to demonstrate that this tragedy "result[ed] from" the "negligent operation" of defendant's school bus. MCL 691.1405. I agree with the Court of Appeals that it did not. Rather, this tragedy "resulted from" the negligence of a driver who failed to heed the flashers of the stopped school bus. Therefore, despite enormous sympathy for plaintiffs, I join the majority in denying leave to appeal.
*842 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.